Citation Nr: 1636678	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  11-17 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for pulmonary sarcoidosis, to include as due to herbicide exposure.

2.  Entitlement to service connection for a skin disorder, to include as secondary to pulmonary sarcoidosis and/or as due to herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970 in the United States Navy. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In June 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a December 2015 rating decision, the RO granted service connection for posttraumatic stress disorder.  The RO's grant of service connection for this issue constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.  Id. at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issues of entitlement to service connection for pulmonary sarcoidosis and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

During the June 2016 Board hearing, the Veteran indicated that he wanted to withdraw his appeal for the issue of entitlement to service connection for erectile dysfunction.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met with respect to the issue of entitlement to service connection for erectile dysfunction.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During the June 2016 Board hearing, the Veteran indicated that he wanted to withdraw his appeal for the issue of entitlement to service connection for erectile dysfunction.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal for the issue of entitlement to service connection for erectile dysfunction is dismissed.  

REMAND

During the Board hearing, the Veteran, for the first time, alleged that his pulmonary sarcoidosis was the result of environmental exposure during his naval service.  Specifically, he stated that he worked on the flight deck and was exposed to dust when the whole deck was scraped and repainted.  See Hrg. Tr. at 6.  He also submitted an internet article that discussed an investigation conducted by the National Institute for Occupational Safety and Health (NIOSH) to determine whether cases of sarcoidosis among naval soldiers may have been associated with environmental exposures.  The conclusion of that investigation is unclear based on the information provided; however, this information suggests a possible relationship between sarcoidosis and environmental exposure.  Therefore, the Board finds that a VA examination is required to make a determination on this claim.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During the Board hearing, the Veteran also clarified that he is alleging that his skin disorder is secondary to his pulmonary sarcoidosis.  As such, this claim is inextricably intertwined with the claim being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his pulmonary sarcoidosis and skin disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.



2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his pulmonary sarcoidosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran contends that his pulmonary sarcoidosis is related to environmental exposure during his service on the USS Coral Sea, an aircraft carrier.  He states that he was exposed to dust when the flight deck was scraped and repainted.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should opine as to whether it is at least as likely as not that his pulmonary sarcoidosis is causally or etiologically related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  If a medical examination or opinion is needed to make a determination on the claim of entitlement to service connection for a skin disorder, one should be obtained.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


